          Case 2:20-cv-00387-SMJ   ECF No. 8   filed 05/03/21    PageID.24 Page 1 of 2

                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON


1
                                                                May 03, 2021
                                                                  SEAN F. MCAVOY, CLERK
2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     SIVARAJ PALANISWAMY,                       No. 2:20-cv-00387-SMJ
5
                               Plaintiff,
6                                               ORDER DISMISSING CASE
                  v.
7
     IQ DATA INTERNATIONAL INC,
8
                               Defendant.
9

10          On April 30, 2021, the parties filed a stipulated dismissal, ECF No. 7.

11   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

12   IT IS HEREBY ORDERED:

13          1.    The parties’ Stipulated Motion and Order to Dismiss Case with

14                Prejudice, ECF No. 7, is GRANTED.

15          2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

16                bear their own costs and attorney fees.

17          3.    All pending motions are DENIED AS MOOT.

18          4.    All hearings and other deadlines are STRICKEN.

19   //

20   //




     ORDER DISMISSING CASE – 1
        Case 2:20-cv-00387-SMJ        ECF No. 8   filed 05/03/21   PageID.25 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 3rd day of May 2021.

5

6                       _________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
